66 F.3d 316
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Christopher S. MCCOY, Plaintiff-Appellant,v.Daniel T. MAHON;  Doctor O. Alvig, Defendants-Appellees.
No. 95-6675.
United States Court of Appeals, Fourth Circuit.
Sept. 14, 1995.

Christopher S. McCoy, Appellant Pro Se.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion for a temporary restraining order or a preliminary injunction ordering Defendants to transfer him to another facility.  Our review of the record and the district court's opinion discloses no abuse of discretion and that this appeal is without merit.  See Direx Israel, Ltd. v. Breakthrough Medical Corp., 952 F.2d 802, 812-13 (4th Cir.1991).  Accordingly, although we grant leave to proceed in forma pauperis, we affirm the denial of the preliminary injunction on the reasoning of the district court, McCoy v. Mahon, No. CA-95-307 (W.D.Va. Apr. 20, 1995), and we note that the order denying a temporary restraining order is not appealable.  See Virginia v. Tenneco, Inc., 538 F.2d 1026, 1029-30 (4th Cir.1976).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED